Citation Nr: 1721214	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to July 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The Veteran was most recently afforded an examination to determine the degree of severity of his left knee disability in June 2016.  The examiner indicated that the Veteran had active motion of the left knee from 0 to 100 degrees, and active motion of the right knee from 0 to 130 degrees.  The examiner did not perform all of the required range of motion testing or explain why the testing was not completed.  There was no testing of the range of motion of the knees for passive motion or weight-bearing/non-weight bearing.  Therefore, the examination report is not adequate for rating purposes, and the claim must be remanded for an adequate VA examination.  Further, the AOJ must ensure that the VA examiner review's and comments on the June 28, 2016 Magnetic resonance imaging (MRI) of the Veteran's left knee, which demonstrates a current lateral meniscal tear, tiny effusion, and minimal osteoarthritis.  Such report was submitted and associated with the Veteran's file subsequent to the aforementioned examination.   

Since a remand is required, development to obtain any outstanding records pertinent to the Veteran's claim should also be completed while the case is in remand status.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The Veteran should be scheduled for a VA examination to determine the current severity of the service-connected left knee disability.  All pertinent evidence of record should be reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

In particular, the examiner should perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.   

The examiner should comment on the June 28, 2016 MRI, which demonstrated a lateral meniscal tear, tiny effusion, and minimal osteoarthritis.  

3.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  If the benefits sought on appeal are not fully granted, issue a Supplemental Statement of the Case; then return the case to the Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

